Citation Nr: 1113325	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  08-08 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to March 1979. 
 
These claims come before the Board of Veterans' Appeals (Board) on appeal of October 2007 and May 2008 rating decisions of the Department of Veterans Affairs Regional Office (RO) in Waco, Texas.

The Veteran testified in support of these claims during a video conference hearing held in January 2011, before the undersigned Veterans Law Judge.

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims of entitlement to service connection for sleep apnea and depression.   These claims are being remanded to the RO via the Appeals Management Center (AMC).  VA will notify him if further action is required on his part.

The  issue of whether the Veteran submitted new and material evidence to reopen his previously denied claim of entitlement to service connection for a bilateral foot disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDINGS OF FACT

1.  There is no competent medical evidence of record relating the Veteran's lumbar spine disability to his service in the military.

2.  A cervical spine disability was not shown during service or within the first post-service year; the most probative evidence indicates that the Veteran's current cervical spine disability is not related causally to his active service


CONCLUSIONS OF LAW

1.  A lumbar spine disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).

2.  A cervical spine disability was not incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include:  (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, the Department of Veterans Affairs (VA) is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

VA issued VCAA notice letters, dated in December 2006 and March 2008, from the agency of original jurisdiction (AOJ) to the appellant.  This letter explained the evidence necessary to substantiate the Veteran's claims of entitlement to service connection, as well as the legal criteria for entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

In addition, the December 2006 and January 2008 letters from VA explained how a disability rating is determined for a service-connected disorder and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims held, in part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  In the present case, the unfavorable AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.

The appellant has been provided with every opportunity to submit evidence and argument in support of his claims and to respond to VA notice.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the Veteran's service treatment records and reports of VA and private post-service treatment and examination.  Additionally, the claims file contains the Veteran's own statements in support of his claims.  The Board has carefully reviewed such statements and concludes that he has not identified further evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Essentially, all available evidence that could substantiate the claims has been obtained.  There is no indication in the file that there are additional relevant records that have not yet been obtained.

Legal Criteria

A veteran is entitled to service connection for a disability resulting from a disease or injury incurred or aggravated during active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection also is permissible for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases will be presumed to have been incurred or aggravated in service if manifested to a compensable degree within one year after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during service, or during an applicable presumptive period, then a showing of continuity of symptomatology after service is required to support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not diseases or injuries within the meaning of applicable legislation.  38 C.F.R. § 3.303(c).

Analysis

Based on the evidence of record, the Board finds that there is a preponderance of evidence against the Veteran's claims of entitlement to service connection for lumbar spine and cervical spine disabilities, so these claims must be denied.  38 C.F.R. § 3.102.  

The Board acknowledges that the Veteran was treated in service for complaints of low back pain for 7 months duration in February 1977, but notes that the Veteran denied recurrent back pain at his October 1977 military examination, wherein physical evaluation of the Veteran's spine and musculoskeletal system was normal.  Likewise, the February 1977 treatment note indicates that the Veteran denied a history of injury, and that x-rays of the lumbosacral spine did not show any abnormal findings.  See 38 C.F.R. § 3.303(a) (service connection requires that the facts "affirmatively [show] inception or aggravation . . . .").  See also Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) (a Veteran seeking disability benefits must establish the existence of a disability and a connection between such Veteran's service and the disability).

Furthermore, the first post-service documentation of treatment for his low back is not until 2003; his first reported treatment for his cervical spine was in 2006.  Accordingly, the Board cannot conclude that a lumbar spine disability or a cervical spine disability are shown to have begun during service.  See Savage, supra (requiring medical evidence of chronicity and continuity of symptomatology); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  

Nevertheless, the Board notes that the provisions of 38 C.F.R. § 3.303(d) specifically permit a grant of service connection even when the initial diagnosis occurred after service, so long as there is competent medical evidence establishing the necessary link to service.  The Board notes that the medical evidence shows a substantial time lapse between separation from service and initial diagnosis, although the Veteran presented an account of continuity of symptomatology at his January 2011 Board hearing.  However, the Board notes that none of the Veteran's treating providers have found that his current lumbar spine and cervical spine disabilities are related to the Veteran's military service; the Board acknowledges that a January 2008 MRI report of the cervical and lumbar spines, and a September 2008 treatment report indicate that the Veteran reported a history of injury in 1976/1977, but points out that this appears to have been based on the history as provided by the Veteran, which is inconsistent with the evidence of record, as the Veteran's service treatment records indicate that the Veteran denied a history of injury.  See Reonal v. Brown, 5 Vet. App. 458, 494-95 (1993) (the presumption of credibility is not found to "arise" or apply to a statement to a physician based upon an inaccurate factual premise or history as related by the veteran).  Thus, there currently is no persuasive medical nexus evidence of record indicating the Veteran developed a lumbar spine or cervical spine disability during or as a result of his service in the military.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (holding that, in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).  

Furthermore, the January 2009 and July 2009 VA examination reports concluded that the Veteran's lumbar spine disability was not likely to be causally related or aggravated by the Veteran's military service, including his alleged back injury.  According to the January 2009 VA examiner, the Veteran's multilevel degenerative joint disease with degenerative disc disease of the spine was not likely related to the Veteran's lumbosacral strain in service; the examiner noted that the Veteran's occupation could have resulted in strains and sprains which contributed to his current disability, and that a finding that the Veteran's current back disability was related to his in-service muscle strain, versus occupational injury, given the late onset, would require speculation.  A medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).   Moreover, the July 2009 VA examiner found that, even considering the Veteran's allegations of injury in service and complaints of chronicity since that time, as well as the lumbosacral strain shown in his service treatment records, it was unlikely that his current spine disabilities are related to his service; the examiner noted that the Veteran had an ongoing degenerative process not likely related to the muscle strain shown in service.  See Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)) ("In order for service connection for a particular disability to be granted, a claimant must establish he or she has that disability and that there is 'a relationship between the disability and an injury or disease incurred in service or some other manifestation of the disability during service.'"  

The Board finds that the January 2009 and July 2009 VA examinations must be given great probative weight because the opinions were based on a review of the entire record and full examination, as well as accompanied by an explanation of the rationale.  The VA examination reports concluded, with a clear basis and rationale, that there was no evidence that the Veteran's lumbar spine and cervical spine disabilities were related to the Veteran's military service.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (finding that most of the probative value of a medical opinion comes from its reasoning, and threshold considerations include whether the person opining is suitably qualified and sufficiently informed).

The Board observes that medical evidence generally is required to establish a medical diagnosis or to address questions of medical causation.  Lay assertions of medical status do not constitute competent medical evidence for these purposes.  Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See 38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The Veteran has not shown, however, that he has the expertise required to diagnose a lumbar spine or cervical spine disability.  Nor is the Veteran competent to offer an opinion regarding any causal relationship between this claimed disability and active service.  

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

The Board notes that the Veteran has not yet been provided with VA examinations in order to address whether his sleep apnea and depression are related to his active military service.  In this regard, the Board acknowledges that the Veteran's available service treatment records do not show treatment for or a diagnosis of sleep apnea and depression, but that the Veteran contends that, even absent an acute event during service, his sleep apnea and depression are related to active service, and that VA and private medical records indicate continuity of symptomatology in the years following active service.  In particular, the Board notes that the Veteran has been diagnosed with sleep apnea and adjustment disorder with anxiety and depression, but that the medical evidence is unclear whether the Veteran's claimed sleep apnea and depression are causally or etiologically related to the Veteran's military service.  

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991). Accordingly, the Board finds that the Veteran should be afforded a VA examination in order to determine nature and etiology of the Veteran's claimed sleep apnea and depression.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his sleep apnea, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his sleep apnea is related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

2.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his acquired psychiatric disability (claimed as depression), if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his acquired psychiatric disability (claimed as depression) is related to his service in the military.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

3.  Thereafter, the RO should consider all additional evidence received since the most recent supplemental statement of the case, and readjudicate the claims of entitlement to service connection for sleep apnea and depression.  If the benefits sought remain denied, the RO should issue a supplemental statement of the case and afford the appropriate period to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


